Citation Nr: 1435189	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-16 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.L.


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 1970 and has been awarded the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal, the Combat Action Ribbon and the Vietnam Cross of Gallantry.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

A hearing before the undersigned Veterans Law Judge was held at the RO in March 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran has claimed and the RO adjudicated service connection for PTSD.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Board notes that the Veteran also appears to have been diagnosed with major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder.  As such, given the holding in Clemons, the Board has combined and recharacterized the issue to the broader issue of entitlement of service connection for an acquired psychiatric disability.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision). 

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a); 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013).

The Veteran claims service connection is warranted for an acquired psychiatric disorder, to include PTSD, major depressive disorder, bipolar disorder, anxiety disorder, and obsessive-compulsive disorder based on in-service occurrence. 

In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

The American Psychiatric Association : DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.

The Veteran stated he was a field medical corpsman while stationed in Vietnam.  His DD 214 indicates he was awarded the National Defense Service Medal, Vietnam Service Medal, Republic of Vietnam Campaign Medal, the Combat Action Ribbon, and the Vietnam Cross of Gallantry.  The Veteran's MOS was listed as a Medical Field Service Technician.  As such, the Board concedes that the Veteran has engaged in combat.

According to the evidence of record, the Veteran's VA treatment records indicate a diagnosis of PTSD; however, it is unclear whether it was made pursuant to the DSM-IV criteria.  The diagnoses for major depressive disorder, bipolar disorder, anxiety disorder, and obsessive compulsive disorder were also made.  

The Veteran was afforded a VA PTSD examination in April 2008 whereupon following examination and a review of the claims file and the Veteran's lay statements, the examiner determined that the Veteran did not meet the full criteria for a PTSD diagnosis under DSM-IV.  He was diagnosed with major depressive disorder and obsessive compulsive disorder.  The examiner opined these diagnoses were not related to service and were not aggravated by service beyond their "[natural] progression/severity."

However, in a March 2012 statement, J.L., a licensed clinical social worker (LCSW) at a Vet Center, stated the Veteran has two stressors during service, the first being an incident of sexual assault and the second, tending to wounded and dying soldiers during a ground attack during the Tet Offensive in 1969.  J.L. stated the Veteran has "hidden his symptoms well as he presents himself as a professional.  His dress is [a part] of his disguise to convince himself and others that he is [okay] and does not suffer any symptoms (depression, anger, suicidal ideation, isolation, emotional numbing and others).  This struggle to look and act professional hide[s] his pain and help[s] him to avoid addressing his symptoms."

Regarding the stressors, the Veteran stated his claim for PTSD was only due to his combat stress, not due to his sexual assault.

The Veteran testified at the March 2012 Board hearing that during the April 2008 VA examination, he denied and minimized his symptoms.  He stated he was "presenting [himself] as though [he] was at the best job interview that [he] had ever been to.  And [he] was not allowing [himself] to be revealed."  He stated it was as if he was playing a role of "having it together." 

Given the presence of conflicting diagnoses and nexus opinions within the record and the Veteran's testimony, the Board finds this claim should be remanded for a VA examination to clarify the Veteran's diagnosis and obtain an adequate etiological opinion.  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Furthermore, on remand, the RO must secure any outstanding records and associate them with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Contact all appropriate VA medical facilities, and obtain and associate with the claims file all pertinent outstanding records of treatment.

In addition, obtain all private treatment records which have not been obtained already.  The VA Appeals Management Center (AMC) should contact the Veteran and request that he provide a completed release form (VA Form 21- 4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed condition.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. 

Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should inform the Veteran that he can also provide alternative forms of evidence.

2. Once all outstanding records, if any, are obtained and associated with the claims file, schedule a VA examination with an appropriate specialist to obtain a medical opinion concerning the etiology of the Veteran's present acquired psychiatric disorder, to include PTSD, major depressive disorder, bipolar disorder, anxiety disorder, and obsessive compulsive disorder.  The examination should include all necessary diagnostic testing and evaluation.  The claims file must be made available for review of the pertinent medical and other history. 

The examiner should respond to the following:

a. Confirm the existence of any current acquired psychiatric disorders, making specific findings regarding whether the Veteran satisfies the DSM-IV criteria of the American Psychiatric Association for a diagnosis of PTSD.

b. If a current PTSD diagnosis is confirmed, then opine whether it is at least as likely as not (50 percent or greater probability) that it is attributable to any reported in-service stressor.

c. Exclusive of PTSD, if the examiner confirms the existence of any other currently diagnosed psychiatric disability (whatever the specific diagnosis), opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its clinical onset during the Veteran's active duty military service, or is any such disability otherwise related to the Veteran's period of service, including to any reported in-service stressor.

The term "at least as likely as not" (50 percent or greater probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided. The examiner should acknowledge and discuss the Veteran's lay statements of onset and symptomatology, the determinations of the April 2008 VA examiner and J.L., LCSW, and the VA outpatient treatment records. 

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

